DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CHOU et al PG PUB 2018/0183551 in view of CHOI et al PG PUB 2020/0177306.
Re Claims 1, 4, 7 and 8, CHOU et al teaches in figure 9A, a UE 902 (a receiver and a higher layer processing unit) for receiving a DCI#1 including BWP index #2 (a BIF) by monitoring for a PDCCH #1 (a first PDCCH) on a first CORESET configuration (a first search space) from PCell 904 (a first serving cell:  a base station apparatus including a transmitter and a higher layer processing unit)) [0119-0120, 0126]; further receiving a second DCI via PDCCH #2 for monitoring a second CORESET configuration (a second search space) wherein PCell 904 (the first serving cell) can provide a RRC signaling to activate/deactivate BWP associated with the SCell 906 [0118] wherein the second DCI format supports cross carrier scheduling whereby the DCI includes a CIF to enable the UE to recognize the cell for BWP activation [0128] wherein the UE 902, based on DCI formats (first and second DCIs), a BWP configuration [0067] for indicating 
Re Claims 2, 5, the DCI format in figure 10B includes a CIF [0128] wherein different CIF values are associated with PCell and SCell and includes in each PDCCH.
Re Claims 3, 6, the UE, in case that the PDCCH #1 (the first PDCCH), the DCI in the PDCCH includes a first BWP index (first downlink BIF) based on the first BWP configuration, thereby detecting a first PDSCH [0071]; in a case, PDCCH #2 (the second PDCCH), the DCI in the PDCCH includes a second BWP index (second downlink BIF) based on the second BWP configuration thereby detecting a second PDSCH wherein a bandwidth allocated in the first and second PDCCH are based on the first and second DCI message that includes a resource block allocation block [resource allocation field RAF) for allocating specific resource block to the PDSCH [0072].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
In response to Applicant’s arguments:
Applicant argues that CHOU fail to disclose that the UE receives a PDCCH based on a PDCCH candidate in a search space.  CHOU et al teaches each BWP configuration includes a CORESET configuration which includes a search space configuration for the UE to monitor for the PDCCH.  Although, not explicitly disclosed, a PDCCH candidate in a first search space.  It would have been apparent to one skilled in the art to have monitored in accordance CORESET configuration to monitor the PDCCH candidate in the search space.
Applicant argues “the CORSET” of CHOU cannot be analogized to “the search space” of claim 1.  Examiner disagrees.  The CORESET configuration indicates search space configuration [0048].  The CORESET is the “search space” where the UE monitors for the PDCCH candidate.
Applicant argues “two received PDCCHs (DCIs) are in two different search spaces”.  Examiner disagrees.  Figure 9A teaches Pcell 904 transmits a DCI message includes a BWP Index #4 (a second downlink BIF) that corresponds to a BWP configuration of the Scell step 942 [0121]; step 944, activates a second downlink BWP of the SCell (a second serving cell) based on the BWP index #4 (the second downlink BIF) wherein the BWP Index #4 has different a BWP configuration and CORESET configuration than BWP Index #2 of the Pcell (the first serving cell).  Hence, the BWPs in two serving cells (Pcell and Scell) are based on BIFs on two different PDCCHs.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/CHI HO A LEE/Primary Examiner, Art Unit 2472